DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In paragraph no. 50 FIG. 10 should be FIG. 11..  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 14-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 line 3 and claim 14, line 2 the phrase “operably coupled” is considered to be indefinite.   It is unclear what operative function a pillar performs.  A pillar is static and does not perform any active  function nor does it move with respect to the floor.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 7,14, 19 and 20 are  rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ruthinowski DE 10146843.
Ruthinowski discloses a vehicle, comprising: 

(claim 1) a vehicle floor (a vehicle inherently has a floor) ; a pillar operably coupled to the vehicle floor (Abstract); and a handle assembly (20) proximate (nearer to the floor than it is to the engine compartment, tires, trunk …..) to the vehicle floor and operably coupled to the pillar(abstract), the handle assembly comprising: a rail (16) having a first surface, a second surface, and a plurality of apertures (26) defined along the first and second surfaces, the first surface including retention flanges (unnumbered flanges as best seen in figure 3) that define a channel along the first surface; a latch feature selectively disposed within at least one of the plurality of apertures, the latch feature (102) including a retention member (112) coupled to a pivot feature(116), the latch feature also including a lever (108); and a handle (20) operably coupled to the latch feature and including a body that defines a grasping portion and at least one attachment end (44).

In regard to claim 6, Ruthinowski discloses wherein the handle is operable between a first position and a plurality of second positions (see Abstract). 

In regard to claim 7, Ruthinowski discloses wherein the retention member is in a retracted position as the handle translates from the first position to one of the plurality of second positions (22; see “detent” function in Abstract). 



Claim 14 is an independent claim.

 Ruthinowski discloses a pillar assembly  comprising: 


(claim 14) a pillar (Abstract) operably coupled to a floor of said vehicle (by definition a pillar is connected to the floor and roof of a vehicle); and a handle assembly operably coupled to the pillar proximate to the vehicle floor (nearer to the floor than it is to the engine compartment, tires, trunk …..), the handle assembly comprising: a rail having a first surface, a second surface, and a plurality of apertures (26) defined along the first and second surfaces, the first surface including retention flanges (unnumbered flanges as best seen in figure 3) that each define a channel along the first surface; and a handle operably coupled to the rail and at least one attachment end (46) and a latch feature(102) disposed proximate to the at least one attachment end. 

In regard to claim 19, Ruthinowski discloses wherein the at least one attachment end includes a first attachment end (46) and a second attachment end (44), and wherein the first attachment end includes the latch feature and the second attachment end includes a retention block (30) slidably coupled to the retention flanges of the rail.  

In regard to claim 20, Ruthinowski discloses wherein the handle is operable between a first position, a second position, and a plurality of intermediate positions therebetween (see many intermediate holes 26).










Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9	Claims 2-4, 8-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ruthinowski DE 10146843 in view of Lee KR 19980053297. .
Ruthinowski meets the claim limitations as applied above.
The claimed invention is distinguishable from Ruthinowski by its recitation of a cable operably coupled to the lever of the latch feature.
Lee discloses a vehicle adjustable handgrip 20 having a pinion 24 for activating two locking button pins 28,  The pinion gear is rotated by a cable 34 that is eccentrically mounted to the pinion gear and trigger 30.
It is deemed to have been obvious to substitute the trigger and cable as taught by Lee for the push button  a  to actuate the pivot  mechanism in Ruthinowski to reduce material manufacturing costs.

In regard to claim 3, Lee discloses wherein the handle includes an adjustment feature  operably coupled to the latch feature via the cable, and wherein the adjustment feature (30, 32) is configured to translate the retention member between the engaged position and the retracted position.

 In regard to claim 4, Lee discloses wherein the handle includes an actuator (30) operably coupled to the cable and configured to actuate the lever of the latch feature.


Claim 8 is an independent claim.

Ruthinowski discloses a handle assembly, comprising: 

(claim 8) a rail (16) including retention flanges (unnumbered flanges as best seen in figure 3) that each define a channel; a handle (20) disposed within the channel and operably coupled to the rail, the handle including a body that defines a grasping portion (see finger grips in figure 6) and at least one attachment end (44); a latch feature operably coupled to the at least one attachment end of the handle, the latch feature including a retention member (112) coupled to a pivot feature, the latch feature also including a lever (108); and a cable operably coupled to the lever of the latch feature and configured to translate the latch feature between an engaged position and a retracted position. The claimed invention is distinguishable from Ruthinowski by its recitation a cable operably coupled to the lever of the latch feature. It is deemed to have been obvious to substitute the trigger and cable as taught by Lee for the push button to actuate the pivot  mechanism in Ruthinowski to reduce material manufacturing costs.

 In regard to claim 9, Ruthinowski discloses wherein the rail has a first surface, a second surface, and a plurality of apertures (26) defined along the first and second surfaces. 

In regard to claim 10, Ruthinowski discloses wherein the retention member is selectively disposed within at least one of the plurality of apertures defined by the rail (see 112 selectively positioned  one of the apertures 26 in figure 6).

In regard to claim 11, Lee discloses wherein the handle includes an adjustment feature (30, 32) and an actuator operably coupled to the adjustment feature (30). 

In regard to claim 12, Lee discloses wherein the adjustment feature is operably coupled to the cable and configured to translate the latch feature between the engaged position and the retracted position (Lee’s cable 34 causes pins to engage and disengage locking pins 28) . 

 In regard to claim 13,  Ruthinowski discloses wherein the handle is coupled to the rail  at a first position and is configured to translate along the rail to a second position (see handle 20 that translates along the rail 16 in figures 5 and 6 in Ruthinowski). 

In regard to claim 15,  Lee discloses a cable (34) operably coupled to the lever of the latch feature and configured to translate the retention member between an engaged position and a retracted position.

In regard to claim 16,  Lee discloses a cable (34) operably coupled to the lever of the latch feature and configured to translate the retention member between an engaged position and a retracted position.

 In regard to claim 17,  Lee discloses wherein a retention member  is coupled to a pivot feature (eccentric attachment to pion in Lee;  Ruthinowski disclose push button connected to pivot 108) , and wherein the cable engages the lever to rotate the retention member via the pivot feature into the retracted position. 


10	Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ruthinowski DE 10146843 in view of Harris US Patent No. 2,688,288.
Ruthinowski meets the claim limitations as applied above.
The claimed invention is distinguishable from Ruthinowski by its recitation of a loop strap.
The Harris patent discloses a vehicle support handle comprising of a loop strap.  The position of the loop strap is adjustable as desired by a passenger.
It is deemed to have been obvious to substitute a loop strap as taught by Harris for the handle in Ruthinowski for improved support by enabling a passenger to both insert their wrist therein the loop while also gripping a portion of the loop.
Conclusion
11	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed on the attached USPTO form 892 is cited for their interior vehicle handles and mounting apparatus. .



12	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612